         Case 1:19-cr-10108-WGY Document 24 Filed 03/28/19 Page 1 of 6


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                     Criminal No.
 UNITED STATES OF AMERICA

                                                     Violations:


                                                     Counts One Through Four:
 ERIC TRAN THAI,                                     Sexual Exploitation of Children
                                                     (18 U.S.C.§§ 2251(a) and (e))
                       Defendant

                                                     Forfeiture Allegation:
                                                     (18U.S.C.§2253)


                                         INDICTMENT


                                         COUNT ONE
                                Sexual Exploitation of Children
                                (18 U.S.C. §§ 2251(a) and (e))

The Grand Jury charges:

       On or about May 3, 2017, in the District of Massachusetts, the defendant,

                                       ERIC TRAN THAI,

did knowingly employ, use, persuade, induce, entice, and coerce a minor, "Minor 1," to engage in

any sexually explicit conduct for the purpose of producing any visual depiction of such conduct

and the visual depiction was produced and transmitted using materials that had been mailed,

shipped, and transported in and affecting interstate and foreign commerce by any means, including

by computer, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10108-WGY Document 24 Filed 03/28/19 Page 2 of 6


                                          COUNT TWO
                                  Sexual Exploitation of Children
                                  (18 U.S.C.§§ 2251(a) and (e))

The Grand Jury further charges:

       On or about September 15, 2017, in the District of Massachusetts, the defendant,

                                       ERIC TRAN THAI,

did knowingly employ, use, persuade, induce, entice, and coerce a minor, "Minor 2," to engage in

any sexually explicit conduct for the purpose of producing any visual depiction of such conduct

and the visual depiction was produced and transmitted using materials that had been mailed,

shipped, and transported in and affecting interstate and foreign commerce by any means, including

by computer, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10108-WGY Document 24 Filed 03/28/19 Page 3 of 6


                                         COUNT THREE
                                  Sexual Exploitation of Children
                                  (18U.S.C. §§ 2251(a) and (e))

The Grand Jury further charges:

       On or about September 29, 2017, in the District of Massachusetts, the defendant,

                                       ERIC TRAN THAI,

did knowingly employ, use, persuade, induce, entice, and coerce a minor, "Minor 3," to engage in

any sexually explicit conduct for the purpose of producing any visual depiction of such conduct

and the visual depiction was produced and transmitted using materials that had been mailed,

shipped, and transported in and affecting interstate and foreign commerce by any means, including

by computer, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10108-WGY Document 24 Filed 03/28/19 Page 4 of 6


                                         COUNTFOUR
                                  Sexual Exploitation of Children
                                  (18 U.S.C.§§ 2251(a) and (e))

The Grand Jury further charges:

       On or about November 6, 2017, in the District of Massachusetts, the defendant,

                                       ERIC TRAN THAI,

did knowingly employ, use, persuade, induce, entice, and coerce a minor, "Minor 4," to engage in

any sexually explicit conduct for the purpose of producing any visual depiction of such conduct

and the visual depiction was produced and transmitted using materials that had been mailed,

shipped, and transported in and affecting interstate and foreign commerce by any means, including

by computer, and attempted to do so.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).
         Case 1:19-cr-10108-WGY Document 24 Filed 03/28/19 Page 5 of 6


                     CHILD EXPLOITATION FORFEITURE ALLEGATION
                                            (18U.S.C.§2253)

        1.       Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Sections 2251(a) and (e), set forth in Counts One through Five of this Indictment,

the defendant,

                                         ERIC IRAN THAI,

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section

2253, (i) any visual depiction described in sections 2251, 2251 A, 2252, 2252A, 2252B, or 2260

of Chapter 110 of Title 18, or any book, magazine, periodical, film, videotape, or other matter

which contains any such visual depiction, which was produced, transported, mailed, shipped, or

received in violation of Chapter 110 of Title 18; (ii) any property, real or personal, constituting

or traceable to gross profits or other proceeds obtained from such offenses; and (iii) any property,

real or personal, used or intended to be used to commit or to promote the commission of such

offenses or any property traceable to such property.

        2.       If any ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 2253, as a result of any act or omission ofthe defendant-

                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention ofthe United States ofAmerica, pursuant to Title 18, United States Code, Section

2253(b), incorporatingTitle 21, United States Code, Section 853(p),to seek forfeiture of any other

propertyof the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 2253.
                                                   5
         Case 1:19-cr-10108-WGY Document 24 Filed 03/28/19 Page 6 of 6




                                                     A TRUE BILL




                                                     FOREPERSON




ANNE PJ^UTI
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: MARCH           ,2019
Returned into the District Court by the Grand Jurors and filed.


                                                                  (OlAAyU.
                                                     DEPUTY CLERK

                                                             5/ag//9
